Citation Nr: 1546370	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  12-24 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a compensable rating for hallux valgus of the left foot prior to March 1, 2013, and a rating higher than 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty for training from August 1986 to January 1987 and on active duty from January 2003 to April 2004 with additional service in the reserves.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Lincoln Nebraska, Department of Veterans Affairs (VA) Regional Office (RO), which continued a noncompensable rating for hallux valgus of the left foot, previously rated as foot pain. 

That rating decision also reopened the issue of service connection for tinnitus and denied service connection for tinnitus.  In a November 2013 rating decision the RO granted service connection for tinnitus, which is a total grant on this issue.  Therefore that issue is no longer on appeal before the Board.

In a February 2014 rating decision, the RO granted a 10 percent rating for the Veteran's left foot hallux valgus, effective March 1, 2013.  Thereafter Veteran continued her appeal for higher ratings for both periods on appeal before and after March 1, 2013.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran testified at a Board hearing before a Veterans Law Judge in July 2014. A transcript of the hearing is associated with the claims file.  During that hearing, the Veteran submitted additional evidence with a waiver of initial RO consideration. See 38 C.F.R. § 20.1304.  

In a letter submitted in April 2014, the Veteran's representative requested that the RO "establish a claim for entitlement to an increased evaluation for service connected hearing loss and right foot hallux rigidus, and service connection for abnormal gait secondary to bilateral feet and ankles and bilateral flat feet pes planus."  In a letter submitted in October 2014 the Veteran's representative requested that the RO "establish a claim for entitlement to an increased evaluation for service-connected bronchitis and hypertension due to burn pits and sandstorms, gastroesophageal reflux disease due to Gulf War hazards, diabetes secondary to hypertension and an increased evaluation for service connected bilateral ankle
sprain."  In a VA Form 21-526EZ, submitted in October 2014, the Veteran submitted a claim for service connection for diabetes secondary to hypertension.  In a VA Form 21-526EZ, submitted in January 2015, the Veteran submitted claims for service connection for bronchitis; hypertension; GERD; diabetes; and a claim for an increased rating for service-connected bilateral ankle sprain.  These matters are referred to the RO for appropriate action.

In a November 2014 decision, the Board denied the claim of entitlement to a compensable rating for hallux valgus of the left foot prior to March 1, 2013, and a rating higher than 10 percent thereafter.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court), which in June 2015 issued a decision that vacated the Board's November 2014 decision and remanded the case to the Board pursuant to a June 2015 Joint Motion for Remand by the Veteran and Secretary of VA (The Parties). 

In the Joint Motion, the Parties principally mandated that the Board must address Dr. Michael Weiss's January 2014 opinion that the Veteran's left foot hallux valgus has severe symptoms with function equivalent to amputation of the great toe, in light of Diagnostic Code 5280 criteria providing that a 10 percent rating is warranted if there is severe hallux valgus, which is equivalent to amputation of the great toe.  This mandate is addressed in the decision below.

In July 2015, the Board notified the Veteran and her representative that the Veterans Law Judge who conducted the hearing in July 2014 was no longer employed by the Board and thus he was unable to participate in any decision made on the appeal.  She was notified that she had the right to request another optional Board hearing by a Veterans Law Judge who would participate in the decision, but that she must do so within 30 days.  Otherwise the Board would assume she did not wish to appear at another hearing and proceed accordingly.  The Veteran did not respond within that time period.


FINDING OF FACT

During the appeal period since October 1, 2011, the Veteran's service-connected hallux valgus of the left foot is productive of severe symptoms of unilateral hallux valgus equivalent to amputation of the great toe; the 10 percent rating is the maximum schedular rating for unilateral hallux valgus and the manifestations of hallux valgus do not more nearly approximate or equate to a moderate left foot injury. 


CONCLUSIONS OF LAW

1.  During the appeal period from October 1, 2011 to February 28, 2013, the criteria for a 10 percent rating, but not higher, for hallux valgus of the left foot have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5276 to 5284 (2014).

2.  During the appeal period since March 1, 2013, the criteria for a disability rating in excess of 10 percent for hallux valgus of the left foot have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5276 to 5284 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

The Board finds that the required notice was met through correspondence sent to the Veteran during the course of the claim.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination. 

The Veteran was provided VA medical examinations for his for hallux valgus of the left foot in November 2011, December 2013, and June 2014.  The examinations are sufficient evidence for deciding the rating claim.  The reports are adequate because they are consistent with and based upon consideration of the Veteran's prior medical history, they describe the claimed symptomatology in sufficient detail so that the Board's evaluation is a fully informed one, and they contain reasoned explanations

The Veteran's statements in support of the claim are of record, including testimony provided at a July 2014 hearing before a Veterans Law Judge.  The Board has reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  Thus, VA's duty to assist has been met.

Analysis

A May 2005 rating decision granted the RO granted service connection for bilateral foot pain and assigned a noncompensable disability rating, effective April 21, 2004, pursuant to the hyphenated Diagnostic Code 7899-7819.  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number is "built up" with the first two digits being selected from that part of the schedule most closely identifying the part, and the last two digits being "99" for an unlisted condition.  Id. 

Following the Veteran's October 1, 2011 claim for an increase in rating, in a March 2012 rating decision the RO assigned separate ratings of zero and 10 percent respectively for hallux rigidus, left foot, and hallux rigidus, right foot.  In the February 2014 rating decision, the RO increased the assigned rating for left foot hallux valgus from zero to 10 percent, effective March 1, 2013.

In statements such as the August 2012 VA Form 9 and testimony at the July 2014 hearing, the Veteran has reported symptoms of having difficulty walking, constant pain (throbbing, burning, and piercing), and protrusion.  She reported she wears special shoes prescribed by VA and takes over-the-counter pain medication every day.  See July 2014 hearing testimony; and July 2013 VA podiatry consult.  In her October 1, 2011 claim for increase in rating, and in the July 2014 hearing testimony she stated she had calluses cut from her foot every six months. 

During a November 2011 VA examination, the examiner found that the Veteran had mild to moderate hallux valgus symptoms bilaterally.  The Veteran also had mild to moderate hallux rigidus on the right foot but not the left one.  The Veteran did not have other foot diagnoses of Morton's neuroma, metatarsalgia, hammer toes, claw foot, malunion/nonunion of tarsal/metatarsal bones, or weak foot.  The Veteran had had debridement of the right small toe metatarsophalangeal joint in 2001.  The Veteran had hallux valgus of the left great toe.  The Veteran did not use an assistive device.

Although the Veteran denied having had surgery on her left foot, the examiner noted that x-rays showed fifth (little toe) phalangeal head resection.  The examiner opined that the Veteran's left foot hallux valgus did not affect the Veteran's ability to work.

A March 1, 1013 VA treatment record noted findings of severe valgus deformity of the left great toe.  X-ray examination in April 2013 noted mild valgus deformity with lateral subluxation at the first metatarsophalangeal joint.  A July 2013 VA podiatry consultation report reflects that the Veteran stated the condition was not improving and she requested surgery and orthotics.  Bunion deformity with hallux abductovalgus formation and pronation were noted to be worse on the left than the right.  A November 2013 VA podiatry consult noted that the Veteran reported improvement in her symptoms with new shoes.

During a December 2013 VA examination the examiner found that the Veteran had mild or moderate hallux valgus of the left foot; and had a large bunion deformity with 10 degree hallux abductovalgus of the left great toe with increased pronation of left foot on standing.  The Veteran walked with short stride length, painful gait, and a slight limp favoring the left foot.  She did not bear weight on her left forefoot or push off from her left toes when walking.  She wore orthotic shoes with over-the-counter bunion protector gel pad on left first toe, which she reported she wore regularly.  X-rays showed that there was lateral subluxation of the first metatarsophalangeal joint of the left foot.  The examiner opined that this affected the Veteran's ability to work in that foot pain was distracting her from sedentary work and she could not do a lot of standing or walking.

A January 2014 private treatment record noted a painful bunion deformity on left side with lateral deviation of the hallux and moderate keratoma.  

The claims file includes a January 2014 VA form titled Foot Miscellaneous (Other Than Flatfoot/Pes Planus) Disability Benefits Questionnaire, signed by a private physician, Michael D. Weiss, DPM, FACFAS, who is an assistant professor of surgery, and Board Certified in podiatric surgery.  Dr. Weiss responded to the questionnaire stating that the Veteran had severe hallux valgus symptoms of the left foot, with function equivalent to amputation of the great toe.  

Dr. Weiss further stated that the Veteran's foot condition impacted the Veteran's ability to work as it was very painful and will limit her ability to function normally.  Dr. Weiss stated that the Veteran had very painful keratoma, and bone over growth and severe bunion on the left, requiring a prescription of extra depth shoes and orthotics.

A March 2014 private treatment record noted there was a very painful bunion deformity on the left side.

During a June 2014 VA examination the examiner noted the following findings.  The Veteran had marked deformity of the left foot, mild or moderate hallux valgus; moderate callouses on medial and lateral aspect of the left big toe and the head of first left metatarsal, and pain with physical examination of left foot.  No functional loss or additional limitation was attributed to this pain.  The Veteran did not report left foot pain, flare-ups that impact the function of the foot, or functional impairment.  There was no swelling on use, no extreme tenderness of plantar surface, and no marked pronation.  The weight-bearing line did not fall over or medial to the great toe. 

The examiner also noted the following findings.  There was no inward bowing of the Achilles tendon, no marked inward displacement or severe spasm of the Achilles tendon, and no functional loss for left lower extremity attributable to claimed condition.  There was no pain, weakness, fatigability, or incoordination that significantly limited functional ability during flare-ups or with the foot used repeatedly over a period of time. The Veteran did not use an assistive device.  The examiner opined that the condition did not impact the Veteran's ability to perform any type of occupational task.

A September 2014 VA radiology report of x-ray examination of the left foot contains an impression of no change from previous examination of April 2012; moderate hallux pelvis deformity with lateral subluxation of the first metatarsal phalangeal joint; and probable postoperative changes of the distal end of the proximal phalanx of the fifth digit.

In a November 2014 statement, a VA primary care provider opined that the Veteran had the following chronic debilitating concerns: pes planus with hallux valgus deformity causing chronic inflamed keratosis, which requires orthosis, trimming by podiatry and is still painful; and will worsen with aging. This foot condition required surgery in 2003 and prevents her from tolerating running, jumping, climbing, prolonged walking or standing.  Prognosis for complete recovery is very
poor.

Hallux valgus is rated under Diagnostic Code 5280.  Severe hallux valgus, which is equivalent to amputation of the great toe, warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5280.  Alternately, a 10 percent rating is warranted where there has been an operation with resection of the metatarsal head.  Id.  Hallux rigidus is rated as hallux valgus.  See 38 C.F.R. § 4.71a, Diagnostic Code 5281.

Throughout the appeal period, VA treatment records and private treatment records show findings characterizing the condition of the Veteran's service-connected hallux valgus of the left foot, including multiple findings of severe hallux valgus deformity and complaints of significant pain.  In the January 2014 opinion of Dr. Weiss, the Veteran had severe hallux valgus symptoms of the left foot, with function equivalent to amputation of the great toe; and this was a condition that would limit the Veteran's ability to function normally.
  
Given the foregoing evidence, the Board finds that throughout the appeal period from October 1, 2011 to February 28, 2013, the symptoms of the Veteran's hallux valgus of the left foot is predominantly productive of severe symptoms of unilateral hallux valgus, equivalent to amputation of the great toe.  After affording the benefit of the doubt to the Veteran's claim, the Board finds that a 10 percent rating is warranted for hallux valgus of the left foot for the appeal period from October 1, 2011 to February 28, 2013 under 38 C.F.R. § 4.72 Diagnostic Code 5280.  

However, a rating in excess of 10 percent is not warranted under that code at any time during the appeal period since October 1, 2011, as 10 percent is the maximum rating assignable under that code.  See 38 C.F.R. § 4.72 Diagnostic Code 5280.    

The Board has also considered whether evaluation under a different diagnostic code is more appropriate so as to provide a rating in excess of 10 percent.  However, hallux valgus is specifically listed in the rating schedule and therefore must be rated in accordance with the specific criteria for this disability.  Cf. 38 C.F.R. § 4.20 (2014).  

The Veteran has been diagnosed with bilateral pes planus.  In an August 2014 rating decision, despite specifically denying service connection for pes planus, the RO increased the Veteran's rating for right foot hallux valgus to 30 percent under the diagnostic code for pes planus, effective April 17, 2014.  

That issue is not before the Board and thus will not be disturbed herein; however, a higher rating for the Veteran's left foot hallux valgus under the diagnostic code for pes planus is not appropriate.  Because hallux valgus is, as noted above, specifically listed, and because the Veteran has been denied service connection for pes planus, the Board finds no basis to rate her left foot hallux valgus based on her pes planus symptoms at any point during the claim period.

The Board has also considered, but does not find, that the provisions of 38 C.F.R. §§ 4.40 and 4.45 relating to functional losses caused by pain with use allow for a higher rating. See DeLuca v. Brown, 8 Vet. App. 205 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011); 38 C.F.R. § 4.59. 

Only disabilities ratable on the basis of limitation of a joint or joints, such as arthritis, qualify for the §§ 4.40 and 4.45 analysis.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  However, the diagnostic codes pertaining to disorders of the feet (Diagnostic Code 5276-5284) contain no criteria for assigning ratings premised solely upon limitation of motion.  Diagnostic Code 5284 may require analysis of limitation of motion, but the applicability of §§ 4.40 and 4.45 depends upon the manifestations compensated by this Diagnostic Code section.  VAOPGCPREC 9-98. 

In the Veteran's case, there has been no indication that her hallux valgus is manifested by limitation of motion.  Although the Veteran has difficulty walking, that has been associated with inability to bear weight on her forefoot, not limitation of motion.  Further, there has been no finding or diagnosis of arthritis in the Veteran's left foot and no indication that limitation of motion of any joint is a manifestation of this disability.  Consequently, the Board finds that a DeLuca-type analysis is not warranted.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities." 38 C.F.R. § 3.321(b) (1).

Consideration for an extra-schedular evaluation is warranted when a service-connected disability presents an exceptional or unusual disability picture, meaning that the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  If either of those elements is satisfied, then the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b) (1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  Specific criteria describe disability greater than that experienced by the Veteran for this service-connected disability, such as functional loss equivalent to loss of the great toe.  The medical evidence reflects that such manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.

Additionally, the Board notes that under Johnson v. McDonald, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected symptoms that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Finally, the Board has considered whether a total disability rating based on individual unemployability (TDIU) has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, it has not.  Instead, the Veteran testified at a Board hearing in July 2014 that she was still working and still serving in the Army Reserves.  Thus, the issue of entitlement to TDIU has not been raised. 


ORDER

A 10 percent disability rating from October 1, 2011 to February 28, 2013 for hallux valgus of the left foot is granted, subject to the laws and regulations governing the payment of monetary awards.

A disability rating in excess of 10 percent since March 1, 2013 for hallux valgus of the left foot is denied.




____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


